Title: From Alexander Hamilton to the President and Directors of the Bank of the United States, 5 November 1792
From: Hamilton, Alexander
To: President and Directors of the Bank of the United States


[Treasury Department, November 5, 1792. “I have to request that you will advance to Messrs. William Young and George Dannaker the sum of two thousand dollars, on account of their contract with the public, for supplying the troops with clothing for the ensuing year. For this advance the contractors are to be charged in a temporary account, until arrangements shall be made to have the payment covered by a warrant.” Letter not found.]
